Citation Nr: 1420646	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for hearing loss, currently rated at 30 percent.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This claim was previously before the Board in August 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include allowing the AOJ to complete an initial review of evidence submitted by the Veteran and to obtain treatment records from the Kansas City VAMC.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran's bilateral hearing loss is productive of no more than Level V in the right ear and Level VII in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been evaluated as 30 percent disabling as of December 9, 2003, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2013). 

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

Turning to the record, at the August 2010 VA examination, pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
60
60
65
65
LEFT
65
65
65
75

Speech audiometry revealed speech recognition ability of 68 in the right ear and 66 in the left ear.  Entering the average puretone thresholds of 62.5 in the right ear and 67.5 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is V for the right ear (utilizing table VI) and VII in the left ear (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a 30 percent evaluation under Diagnostic Code 6100.  Id.

The examiner concluded that the Veteran has bilateral low to high frequency sensorineural hearing loss with poor word recognition ability.  

In August 2012, the Veteran underwent another audiology examination at the VA, and pure tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
55
60
65
70
LEFT
60
60
65
80

Speech audiometry revealed speech recognition ability of 76 in the right ear and 72 in the left ear.  Entering the average puretone thresholds of 62.5 in the right ear and 66.25 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is V for the right ear (utilizing table VI) and VII in the left ear (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a 20 percent evaluation under Diagnostic Code 6100.  Id.

The examiner concluded that the Veteran has bilateral mild to severe sensorineural hearing loss with fair word recognition. 

As evidence to support his claim for an increased evaluation for his bilateral hearing loss, the Veteran submitted a Hearing Evaluation Report.  The name of the private facility is not listed, and neither are the credentials of the doctor or audiologist that gave the examination.  It is also not clear if the Maryland CNC test was used to reach the speech recognition score, which is a VA requirement.  

The result of this examination in October 2012 was sent to a VA audiologist for interpretation and an opinion on the results was requested.  The medical opinion submitted by the VA audiologist with more than 21 years' experience conducting VA examinations stated that there was certainly a difference between the two audiograms when comparing the results to the VA examination from August 2012.  The private audiogram shows a profound hearing loss bilaterally and the VA audiogram resulted in mild sloping to profound sensorineural hearing loss.  The VA audiologist also noted that there are differences on the word recognition scores, with the private audiology report showing 12% in the right ear and 20% in the left ear.  The VA audiologist concluded that these drastic differences are difficult to explain, but that the VA exam is repeatable and consistent with the previous VA examination in 2010.  The VA audiologist went on to state that if the private audiology report was correct, the Veteran would be functionally deaf, unable to communicate verbally and that a review of the Veteran's VA treatment notes does not indicate that his hearing loss is a barrier to communication.  As a result, the VA audiologist concluded that the VA audiology examination should be used for rating purposes.  See VA Medical Audiology Opinion from November 2013.  

In determining the level of the Veteran's current hearing disability and whether an increased evaluation is warranted, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In the instant claim, the Board is inclined to disregard the private audiology report based on the recommendation of the VA audiology opinion from November 2013.  Further, the private audiology report does not meet VA requirements, as it is unclear if the Maryland CNC test was used to reach the speech recognition results.  The law also requires that the examination be conducted by a state-licensed audiologist and no credentials are listed on the audiology report and the private audiology report is drastically different that the Veteran's previous audiology examinations provided by the VA.  See 38 C.F.R. § 4.85.  

Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.   38 C.F.R. § 4.86(b) (2013).  This provision does not apply here, as the results do not show the required findings.

However, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Both the 2010 and 2012 VA examinations showed such findings.  Applying Table VIA to the 2010 VA audiological results, the right ear would be level IV and the left ear would be level V.  Therefore, using Table VI is more advantageous to the Veteran, since that results in higher numeric designations of V for the right ear  and VII in the left ear.  Again, as discussed above, Levels V and VII result in a 30 percent evaluation.  

As for the 2012 VA examination, applying Table VIA, the right ear would be level V and the left ear would be level V.  Therefore, using Table VI is more advantageous to the Veteran for the left ear, since that results in a higher numeric designation of VI.  However, Table VIA is more advantageous when evaluating the right ear, since that results in level V.  Levels VI and V still result in a 20 percent evaluation, however. 

Now turning to the issue at hand as to whether the Veteran is entitled to an increased evaluation for his bilateral hearing loss based on upon his present level of disability.  The audiology examination from August 2010 shows that the Veteran's hearing disability should be evaluated as 30 percent disabling, but the examination from August 2012 shows that the Veteran's hearing disability should be evaluated as 20 percent disabling.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. As such, the Board will continue the Veteran's evaluation as 30 percent disabling and not reduce the Veteran's evaluation to 20 percent for his bilateral hearing loss disability, as it does not seem as though the Veteran's hearing is improving.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

In sum, the Board finds that there is no audiological evidence of record to support an evaluation in excess of 30 percent for the Veteran's bilateral hearing loss disability.  The preponderance of the evidence is against this aspect of the Veteran's claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2010 and 2012 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported situation of greatest difficulty was understanding speech, especially without his hearing aids, and difficulty following directions or hearing high frequency warning signals such as sirens when driving a car. 
The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted. Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding speech and hearing certain high pitched noises.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned. See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, neither the Veteran nor the record raises the issue that he is unemployable due solely to his service-connected hearing loss.  There is no medical evidence that the Veteran's hearing loss disability has markedly interfered with employment, and he has not stated that he is unable to perform his duties due to his service-connected disability.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a letter was sent in June 2010 that provided the required notice.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examination in August 2010 and August 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  These VA examinations are adequate for the purposes of evaluating the Veteran's hearing loss, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was previously remanded by the Board in August 2013.  Specifically, the Board instructed the AOJ to complete an initial review of evidence submitted by the Veteran and to obtain treatment records from the Kansas City VAMC.  VA treatment records have been obtained and associated with the virtual claims file and a medical opinion evaluating the newly submitted evidence was requested and received, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 


ORDER

Entitlement to an increased evaluation greater than 30 percent for bilateral hearing loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


